McMahan, J.
Appellant was convicted of contributing to the delinquency of a girl under eighteen years. Several days after the judgment was rendered, he filed a motion in arrest of judgment, which was overruled. The only error assigned is that the court erred in overruling this motion. Since a motion in arrest of judgment must be made before judgment and not after, there was no error in overruling this motion. Hilligoss v. Pittsburgh, etc., R. Co. (1872), 40 Ind. 112; 16 C. J. p. 1263, §2814.
Judgment affirmed.